IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: G.E.R., A MINOR      : No. 258 EAL 2018
                                         :
                                         :
PETITION OF: R.S., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: G.M., A MINOR        : No. 259 EAL 2018
                                         :
                                         :
PETITION OF: R.S., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.